Citation Nr: 0801933	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945 and from August 1950 to November 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2007.  


FINDINGS OF FACT

1.  The veteran died in May 1959; the appellant's mother died 
in September 2001.  

2.  The appellant, the veteran's daughter, is over the age of 
23 and has not presented evidence that demonstrates that she 
became incapable of self-support before reaching the age of 
18.  


CONCLUSION OF LAW

The appellant's application for dependency and indemnity 
compensation benefits is without legal merit. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.57.  (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The U. S. Court of Appeals for Veterans Claims 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

Legal Criteria

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310(a).

The term "child" of the veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support. 38 C.F.R. § 3.57(a).



Analysis

The facts of this case are not in dispute.  The veteran was 
service connected for multiple shell fragment wound residuals 
of the left and right lower extremities and chest that were 
complicated by osteomyelitis.  The disabilities included 
ankylosis of the left knee, the residuals  of a right tibia 
fracture, muscle injury, multiple scars and disability of the 
right knee and right ankle.  The veteran's combined schedular 
evaluation was 90 percent.  He died in May 1959.  The 
appellant's mother, who is now also deceased, having died in 
September 2001, submitted a claim in May 1959 that included 
consideration of service connection for the cause of the 
veteran's death.  This claim was denied.  In May 1968, the 
appellant's mother submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death, which was granted in September 1968.  The effective 
date of the award was appealed and considered by the Board in 
a February 1970 decision that denied a retroactive award, 
prior to May 1968.  

Testimony provided by the appellant at the personal hearing 
conducted by the undersigned in July 2007 disclosed that she 
believes dependency and indemnity compensation benefits are 
warranted for the veteran's children, including herself, 
between the date of his death in May 1959 and May 1968, the 
effective date of the award of such benefits, upheld by the 
Board in February 1970. It must first be determined, however, 
whether or not the appellant, as the adult daughter of the 
veteran, has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If she has not 
done so, her appeal must be denied.  As explained below, the 
Board finds that she has not submitted such a claim.  

The evidence establishes the appellant is the veteran's 
daughter.  To be considered an eligible claimant, the 
appellant must be the veteran's "child" for VA purposes.  
The regulations found at 38 C.F.R. § 3.57 define "child" for 
VA purposes.  The appellant does not meet the definition.  
The appellant has not presented evidence that demonstrates 
that she is under the age of 23 years.  The evidence of 
record indicates she was born in 1952.  There is no evidence 
demonstrating she became incapable of self-support before 
reaching the age of 18.  38 C.F.R. § 3.57. The appellant, 
thus, lacks legal entitlement to as a claimant in this case. 
See Burris v. Principi, 15 Vet. App. 348 (2001).  Where the 
law and not the evidence is dispositive of the issue before 
the Board, as in this case, the claim must fail due to the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis, supra.  


ORDER

Entitlement to dependency and indemnity compensation benefits 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


